EXHIBIT 10.1

CAREER EDUCATION CORPORATION

Management Annual Bonus Plan

1. Purpose. Career Education Corporation (the “Company”) has introduced the
Management Annual Bonus Plan (the “Plan”) to: (1) develop a high quality
organization by attracting, retaining and rewarding key management employees,
and (2) motivate key management employees to perform to the best of their
abilities and achieve or exceed the Company’s academic, compliance, financial
and other objectives.

2. Definitions. As used in the Plan, in addition to terms elsewhere defined in
the Plan, the following terms shall have the meanings set forth below:

“Administrator” means a committee consisting of the Company’s President/CEO, the
EVP/Chief Financial Officer, the Sr. VP and General Counsel and the Sr. VP of
Organizational Effectiveness and Administration (or their designees), and/or any
other executive officer as determined by the Board.

“Affiliate” means any corporation, campus or other entity that, directly or
indirectly through one or more intermediaries, is owned by the Company.

“Award” shall mean a cash payment made to a Participant pursuant to this Plan.

“Award Notice” means a notice made available by the Company to a Participant
which describes the Participant’s bonus opportunity under the Plan for a
particular Performance Period and certain other terms and conditions of such
bonus opportunity.

“Board” shall mean the Board of Directors of the Company.

“Committee” shall have the meaning ascribed to such term in Section 7.

“Eligible Employee” means any full-time, exempt employee of the Company or of an
Affiliate, except as provided otherwise herein. Non-exempt employees, part-time
employees, independent contractors, student workers, work-study students, and
temporary employees are among those not eligible to participate in this Plan.

“Participant” shall mean any Eligible Employee who is selected to participate in
accordance with Section 3 of this Plan.

“Performance Measure” has the meaning ascribed to such term in Section 4(a).

“Performance Period” shall mean any period (which may be shorter or longer than
a year) designated as a performance period by the Committee.



--------------------------------------------------------------------------------

Career Education Corporation

Management Annual Bonus Plan

 

 

 

“Performance Target” shall mean the applicable bonus opportunity for a
Participant as set forth in the Participant’s Award Notice, which may be based
upon the attainment of performance goals as set by the Committee for an
applicable Performance Period.

3. Eligibility.

(a) Participation. The Participants in this Plan for any Performance Period
shall be Eligible Employees who are designated individually or by class to be
Participants for any Performance Period by the Committee.

(b) Campus Organizational Level. To the extent that any one Eligible Employee at
a campus is selected to be a Participant in this Plan, all or substantially all
employees at that Participant’s particular organizational level (as determined
by the Company’s compliance department) at that campus will be included in this
Plan. Such organizational level may not consist primarily of employees involved
in admissions and financial aid.

(c) Partial Year. If a Participant was not employed in the bonus eligible
position for the full year, the Participant’s Award, if earned hereunder, will
be prorated accordingly, based on wages earned while in the bonus eligible
position, as long as the Participant is employed by the Company or an Affiliate
at the end of the Performance Period.

4. Awards.

(a) The Committee shall establish performance goals for each Performance Period.
The performance criteria for the performance goals may be based upon any
performance criteria selected by the Committee, including, but not limited to,
any one or more of the following (each a “Performance Measure”):

 

  (i) Earnings before or after any or all of interest, tax, depreciation or
amortization (actual and adjusted and either in the aggregate or on a per-share
basis);

 

  (ii) Earnings (either in the aggregate or on a per-share basis);

 

  (iii) Net income or loss (either in the aggregate or on a per-share basis);

 

  (iv) Operating profit;

 

  (v) Growth or rate of growth in cash flow;

 

  (vi) Cash flow provided by operations (either in the aggregate or on a
per-share basis);

 

  (vii) Free cash flow (either in the aggregate on a per-share basis);

 

  (viii) Costs;

 

  (ix) Revenues;

 

  (x) Reductions in expense levels;

 

2



--------------------------------------------------------------------------------

Career Education Corporation

Management Annual Bonus Plan

 

 

 

  (xi) Operating and maintenance cost management and employee productivity;

 

  (xii) Stockholder returns (including return on assets, investments, equity, or
gross sales);

 

  (xiii) Return measures (including return on assets, equity, or sales);

 

  (xiv) Growth or rate of growth in return measures;

 

  (xv) Share price (including growth measures and total stockholder return or
attainment by the shares of a specified value for a specified period of time);

 

  (xvi) Net economic value;

 

  (xvii) Economic value added;

 

  (xviii) Strategic business criteria, consisting of one or more objectives
based on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, production
volume levels, cost targets, goals relating to acquisitions or divestitures,
goals related to employee turnover, and goals relating to compliance;

 

  (xix) Achievement of business or operational goals such as market share and/or
business development;

 

  (xx) Achievement of diversity objectives;

 

  (xxi) Results of student satisfaction surveys;

 

  (xxii) Debt ratings, debt leverage and debt service;

 

  (xxiii) Safety performance;

 

  (xxiv) Business unit and site accomplishments;

 

  (xxv) Achievement of personal goal accomplishments and high performance
principles;

 

  (xxvi) Compliance (Institutional Self Assessments);

 

  (xxvii) Employee Turnover;

 

  (xxviii) Student Retention Rates;

 

  (xxix) Student Graduation Rates;

 

  (xxx) Student Placement Rates;

provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, at any time,
provide that the formula for such Award may include or exclude items to measure
specific objectives, including, but not limited to, losses from discontinued
operations, extraordinary gains or losses, litigation or claim judgments or
settlements, the cumulative effect of tax or accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual, nonrecurring gain or
loss.

(b) The Committee shall also establish the Performance Target with respect to a
Performance Period. The levels of performance required with respect to
Performance Measures

 

3



--------------------------------------------------------------------------------

Career Education Corporation

Management Annual Bonus Plan

 

 

 

to achieve such Performance Target may be expressed in absolute or relative
levels and may be based upon a set increase, set positive result, maintenance of
the status quo, set decrease or set negative result. Performance Measures may
differ for Awards to different Participants. The Committee may specify the
weighting (which may be the same or different for multiple objectives) to be
given to each performance objective for purposes of determining the final amount
payable with respect to any such Award. Any one or more of the Performance
Measures may apply to the Participant, a department, unit, division or function
within the Company or any one or more Affiliates; and may apply either alone or
relative to the performance of other businesses or individuals (including
industry or general market indices).

(c) The payment of an Award shall be subject to achievement of the performance
goals, as determined by the Committee, in its sole discretion, following the
completion of the Performance Period.

5. Form of Payment. An Award shall be paid in the form of cash in a single lump
sum payment.

6. Time of Payment. Unless a timely election is made pursuant to, and subject
to, the terms and conditions of the Career Education Corporation Deferred
Compensation Plan, an Award payable to a Participant for a Performance Period
shall be paid in the calendar year following the calendar year in which the
Performance Period ends, but no later than March 15 of the calendar year
following the calendar year in which the Performance Period ends. Except to the
extent expressly otherwise required by an employment agreement by and between
the Participant and the Company, a Participant is not eligible to receive an
Award unless he or she is employed with the Company or an Affiliate on the last
day of the relevant Performance Period.

7. Plan Administration.

(a) The Plan shall be administered by the Compensation Committee of the Board
unless otherwise determined by the Board (the “Committee”) or unless such
authority is delegated pursuant to Section 7(c).

(b) Subject to and consistent with the provisions of the Plan, the Committee
shall have full power and authority and sole discretion as follows:

 

  (i) to determine when, to whom and in what amounts Awards should be granted;

 

  (ii) to determine the terms and conditions applicable to each Award as
documented in each Award Notice;

 

  (iii) to determine the benefit payable under any Award and to determine
whether any performance goals or Performance Measures have been satisfied;

 

4



--------------------------------------------------------------------------------

Career Education Corporation

Management Annual Bonus Plan

 

 

 

  (iv) to determine the Performance Period, as applicable;

 

  (v) to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

 

  (vi) to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, and award agreement or any other instrument entered into or
relating to an Award under the Plan; and

 

  (vii) to take any other action with respect to any matters relating to the
Plan for which it is responsible and to make all other decisions and
determinations, including factual determinations, as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any
Participant or any person claiming any rights under the Plan from or through any
Participant, and stockholders, except to the extent the Committee may
subsequently modify, or take further action not consistent with, its prior
action. If not specified in the Plan, the time at which the Committee must or
may make any determination shall be determined by the Committee, and any such
determination may thereafter be modified by the Committee. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. All determinations of the Committee shall be made by a majority of
its members.

(c) The Committee may delegate, to the fullest extent permitted under Delaware
General Corporation Law, to the Administrator any or all of the authority of the
Committee with respect to the grant of Awards to Participants, other than
Participants who are executive officers. To the extent any such delegation is
made, for purposes of the Plan, the Administrator shall be referred to as the
Committee.

8. Miscellaneous.

(a) Modification or Termination of Plan. The Committee may modify or terminate
the Plan at any time and for any reason, effective at such date as the Committee
may determine, without the approval of the stockholders of the Company. Without
limiting the foregoing, the Committee reserves the right to adjust Performance
Measures, Performance Targets, Targeted Operating Income, Awards, the Base Bonus
Pool, the Bonus Pool Ratio or any other bonus related classification or
determination for any and all Participants for any reason, including if, in the
Committee’s sole discretion, any unforeseen or unplanned event results in a
positive or negative impact to the Company’s performance during the Performance
Period or overall financial position. All such modifications or terminations to
the Plan shall be binding on all Participants.

 

5



--------------------------------------------------------------------------------

Career Education Corporation

Management Annual Bonus Plan

 

 

 

(b) Effective Date. The Plan shall be effective as of January 1, 2008.

(c) Withholdings. The Company shall deduct from any payment made under the Plan
any federal, state or local income or other taxes or withholdings required by
law or designated by the Participant to be withheld with respect to such
payment.

(d) Employment At-Will. The establishment of a Performance Target or the
granting of an Award under the Plan shall impose no obligation on the Company or
any Affiliate to continue the employment of a Participant and shall not lessen
or affect the Company’s right to terminate the employment of such Participant.
By participating in this Plan, the Participant agrees that his or her employment
remains “at will”, unless the Participant has entered into an employment
agreement with the Company or an Affiliate, and the Participant or the Company
or its Affiliates, as the case may be, may terminate the employment relationship
at any time for any lawful reason, with or without notice.

(e) Prior Plans. This Plan supersedes all prior bonus plans applicable to
Participants. The provisions of any prior commission and bonus plans not
specifically addressed in this Plan shall no longer operate nor be considered
part of the Plan unless otherwise specified in an agreement between the Company
and a Participant.

(f) Other Plans. Participants in this Plan may not participate in any other
Company commission or bonus plan unless approved in writing by the Chief
Executive Officer or Executive Vice President/Chief Financial Officer.

(g) Severability. If any of the provisions of this Plan shall be determined to
be invalid or unenforceable, such invalidity or unenforceability shall not
render the entire Plan invalid or unenforceable. In such event, the provisions
of the Plan so affected shall be modified and/or restricted only to the extent
necessary to bring them within legal requirements, and the remainder of the Plan
and the affected/modified provisions shall be construed and enforced
accordingly.

(h) Governing Law. The terms and conditions of this Plan shall be governed by
Illinois law, excluding its choice of law principles and the choice of law
principles of any other jurisdiction. Any dispute, claim or controversy arising
out of or relating to this Plan or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this Plan to arbitrate, shall be settled by arbitration in a
location convenient to the Participant, in accordance with the rules of the
American Arbitration Association, and judgment on the award rendered in such
arbitration may be entered in any court having jurisdiction. The arbitration
shall be conducted before a single arbitrator selected by the Company and the
Participant. If the Company and the Participant cannot agree on the

 

6



--------------------------------------------------------------------------------

Career Education Corporation

Management Annual Bonus Plan

 

 

 

appointment of an arbitrator, one shall be appointed by the Company and one by
the Participant, and a third appointed by the other two arbitrators. The
arbitrator(s) shall have the power to determine any and all such claims, to
issue any and all appropriate relief, including but not limited to injunctive
relief (temporary and/or permanent) and to award attorney’s fees and costs to
the prevailing party in its discretion.

(i) Compliance With Law. The Committee may, at its sole discretion, suspend,
defer or cancel bonus payments if it determines conditions exist which in whole,
or for selected Participant groups, would violate any governmental regulation or
any ethical considerations, including but not limited to the federal incentive
compensation rules and regulations and policies and procedures required by the
federal Sarbanes-Oxley Act.

(j) Right to Receive Payment. Any payment made pursuant to the terms of the Plan
shall be paid solely from the general assets of the Company. Nothing in this
Plan shall be construed to create a trust or establish or evidence any
Participant’s claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.

(k) No Uniform Treatment. No person shall have any claim to an Award under the
Plan, and there is no obligation of uniformity of treatment of Participants
under the Plan.

(l) No Alienation. Awards under the Plan may not be assigned or alienated.

(m) No Guarantee of Employment. The establishment of a Performance Target or the
granting of an Award under the Plan shall impose no obligation on the Company or
any Affiliate to continue the employment of a Participant and shall not lessen
or affect the Company’s right to terminate the employment of such Participant.

(n) Prorated Bonus.

(i) A person who becomes an Eligible Employee during a Performance Period may be
designated as a Participant and become eligible to receive a prorated bonus
Award as set forth in an Award Notice.

(ii) Except as otherwise provided by law, if a Participant is on a leave of
absence, Family Medical Leave Act or other type of approved leave, for greater
than four (4) weeks during the Performance Period, the Participant will receive
a prorated amount for the time he or she worked in that position during the
Performance Period.

(iii) If at any time during the Performance Period a Participant transfers as an
Eligible Employee from one Affiliate to an Eligible Employee position at another
Affiliate, he or she may be eligible to receive a prorated bonus amount (if
earned), calculated in accordance with the terms of the Plan and applicable
Award Notice, for the time he or she was employed at each Affiliate.

 

7